EXHIBIT 10.2


Portions of this Exhibit were omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment filed
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934. Such portions are marked by [**].
 
FIRST AMENDMENT TO CREDIT AGREEMENT AND CONSENT
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND CONSENT (this “Amendment”), dated
as of August 15, 2011, is by and among HAMPSHIRE GROUP, LIMITED, a Delaware
corporation (“Parent”), HAMPSHIRE BRANDS, INC. (f/k/a Hampshire Designers,
Inc.), a Delaware corporation (“Hampshire Brands”), HAMPSHIRE SUB II, INC.
(f/k/a Item-Eyes, Inc.), a Delaware corporation (“Hampshire Sub II”), SCOTT
JAMES, LLC, a Delaware limited liability company (“Scott James”), and HAMPSHIRE
INTERNATIONAL, LLC, a Delaware limited liability company (“Hampshire
International”; Hampshire Brands, Hampshire Sub II, Scott James and Hampshire
International are herein collectively called the “Borrowers” and each
individually, a “Borrower”), THE PERSONS IDENTIFIED AS THE LENDERS ON THE
SIGNATURE PAGES HERETO (the “Lenders”), and WELLS FARGO CAPITAL FINANCE, LLC, a
Delaware limited liability company, as agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement dated as of October 28, 2010 (as
amended or modified from time to time prior to the date hereof, collectively,
the “Credit Agreement”) among Parent, the Borrowers, the Lenders, and the Agent,
the Lenders have extended commitments to make certain credit facilities
available to the Borrowers; and
 
WHEREAS, Parent has formed a new wholly-owned Subsidiary, RG Merger Sub. S.A., a
Honduras sociedad anonima (the “Honduran Subsidiary”); and
 
WHEREAS, pursuant to that certain Agreement and Plan of Merger dated as of June
13, 2011 among the Parent, the Honduran Subsidiary, Rio Garment S. de R.L., a
limited liability company organized under the Laws of the Republic of Honduras
(the “Target”), the equity holders of the Target listed on Schedule I thereto
(the “Equityholders”), and BGY II, LLC, a Delaware limited liability company, in
its capacity as the Equityholders’ Representative thereunder (the “Merger
Agreement”), the Target will merge into the Honduran Subsidiary upon the
satisfaction of the conditions precedent set forth therein; and
 
WHEREAS, Parent and Borrowers have requested that Agent and the Lenders (i)
amend the Credit Agreement and (ii) consent to the merger contemplated by the
Merger Agreement, and Agent and the Lenders are willing to do so, in each case
on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the agreements herein contained and other
good and valuable consideration, the parties hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
PART I
DEFINITIONS
 
Subpart 1.1  Certain Definitions.  Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:
 
“First Amendment Effective Date” shall have the meaning set forth in
Subpart 4.1.
 
Subpart 1.2  Other Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Credit Agreement.
 
PART II
AMENDMENTS TO EXISTING CREDIT AGREEMENT
 
Subpart 2.1  Amendment to Section 4.19 (Indebtedness).  Effective on (and
subject to the occurrence of) the First Amendment Effective Date, the Credit
Agreement is hereby amended by deleting Section 4.19, and replacing it with the
following:
 
4.19 Indebtedness.  Set forth on Schedule 4.19 is a true and complete list of
all Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the First Amendment Effective Date that is to remain
outstanding immediately after giving effect to the closing hereunder on the
First Amendment Effective Date and such Schedule accurately sets forth, in all
material respects, the aggregate principal amount of such Indebtedness as of the
First Amendment Effective Date.
 
Subpart 2.2  Amendment to Section 4.28 (Eligible Accounts).  Effective on (and
subject to the occurrence of) the First Amendment Effective Date, the Credit
Agreement is hereby amended by deleting Section 4.28, and replacing it with the
following:
 
4.28 Eligible Accounts.  As to each Account that is identified by any Borrower
as an Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of the applicable
Borrower’s business (or, in the case of Accounts purchased by a Borrower
pursuant to a Permitted Honduran A/R Transfer, in the ordinary course of the
Honduran Subsidiary’s business), (b) owed to such Borrower, and (c) not excluded
as ineligible by virtue of one or more of the excluding criteria (other than
Agent-discretionary criteria) set forth in the definition of Eligible Accounts
(including, in the case of Accounts purchased by a Borrower pursuant to a
Permitted Honduran A/R Transfer, by virtue of one or more of the excluding
criteria (other than Agent-discretionary criteria) set forth in the definition
of Eligible Honduran Accounts).
 
Subpart 2.3  Amendment to Section 6.7(b) (Prepayments and Amendments). 
Effective on (and subject to the occurrence of) the First Amendment Effective
Date, the Credit Agreement is hereby amended by deleting the reference to “or”
at the end of clause (ii) of Section 6.7(b), deleting clause (iii) of Section
6.7(b), and replacing clause (iii) of Section 6.7(b) with the following:
 
 
2

--------------------------------------------------------------------------------

 
 
(iii)          any Factoring Agreement, except to the extent that such
amendment, modification, or change could not, individually or in the aggregate,
reasonably be expected to be materially adverse to the interests of the Lenders,
 
(iv)          the Honduran A/R Transfer Agreement or any other Honduran A/R
Transfer Document without Agent’s consent, or
 
(v)           the Honduran Manufacturing Agreement, except to the extent that
such amendment, modification, or change could not, individually or in the
aggregate, reasonably be expected to be materially adverse to the interests of
the Lenders.
 
Subpart 2.4  Amendment to Section 6.11(b) (Investments; Controlled
Investments).  Effective on (and subject to the occurrence of) the First
Amendment Effective Date, the Credit Agreement is hereby amended by deleting the
reference to “$300,000” set forth in clause (iii) of Section 6.11(b) and
replacing it with a reference to “$2,000,000”.
 
Subpart 2.5  Amendment to Section 6.12 (Transactions with
Affiliates).  Effective on (and subject to the occurrence of) the First
Amendment Effective Date, the Credit Agreement is hereby amended by deleting the
reference to “and” at the end of Section 6.12(c), deleting Section 6.12(d), and
replacing such Section 6.12(d) with the following:
 
(d)           transactions permitted by Section 6.3 or Section 6.9, any
Permitted Intercompany Advance, or any Permitted Investment as described in
clause (j) or (l) of the definition thereof,
 
(e)           Permitted Honduran A/R Transfers,
 
(f)            transactions between the Loan Parties, on the one hand, and Deep
South Holding Company d/b/a/ CSI Screenprint (“Deep South”), on the other hand,
so long as such transactions (i) involve the provision of services including,
among others, printing, warehousing and shipping by Deep South to the Loan
Parties in the ordinary course of the Loan Parties’ business, (ii) do not
involve payments to Deep South in an aggregate amount in excess of $3,000,000 in
any Fiscal Year, and (iii) are no less favorable, taken as a whole, to the Loan
Parties than would be obtained in an arm’s length transaction with a
non-Affiliate,
 
(g)           Permitted Honduran Manufacturing Arrangements, and
 
(h)           transactions pursuant to which management, consulting, monitoring
or advisory fees are paid to a Loan Party by Subsidiaries of Parent that are not
Loan Parties.
 
Subpart 2.6  Amendments to Schedules to Credit Agreement.  Effective on (and
subject to the occurrence of) the First Amendment Effective Date, the Credit
Agreement is hereby amended by (i)  deleting Schedule 4.1(b) (Capitalization),
Schedule 4.1(c) (Capitalization of Subsidiaries), Schedule 4.6(a) (States of
Organization), 4.6(b) (Chief Executive Offices), Schedule 4.6(c) (Subsidiary
Identification Numbers), Schedule 4.13 (Intellectual Property), Schedule 4.15
(Deposit Accounts and Securities Accounts) and Schedule 4.19 (Permitted
Indebtedness) in their entirety and replacing such schedules with the
corresponding schedules attached to this Amendment, and (ii) adding Schedule
P-2(b) (Permitted Liens as of the First Amendment Effective Date) attached to
this Amendment as a new Schedule P-2(b) to the Credit Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
Subpart 2.7  Amendment to Schedule 1.1 (Additional Definitions).  Effective on
(and subject to the occurrence of) the First Amendment Effective Date, Schedule
1.1 to the Credit Agreement is hereby amended by adding the following new
definitions  in appropriate alphabetical order:
 
“Eligible Honduran Accounts” means Accounts which have been acquired by a
Borrower pursuant to a Permitted Honduran A/R Transfer, but only to the extent
that (a) such Accounts are free and clear of all Liens other than Permitted
Liens, (b) such Borrower and the Honduran Subsidiary have taken all such
actions, including, without limitation, the making of all such filings,
recordings and notices with or to any Governmental Authority or other Person,
and the delivery to Agent of such lien search and similar reports, and any other
agreements, documents or items, as may be necessary or as Agent may deem
appropriate at any time to confirm the absence of any other Liens on such
Accounts, in each case as may be necessary or advisable (in Agent’s opinion) to
create, establish, perfect and otherwise protect the interests and Liens (and
priority thereof) of such Borrower and Agent in such Accounts, (c) such Borrower
and the Honduran Subsidiary have delivered to Agent such opinions of counsel as
Agent may deem appropriate with respect to any such Accounts and Permitted
Honduran A/R Transfer, including, without limitation, opinions of counsel as to
the matters set forth in clause (b) above, (d) such Borrower shall have paid to
the Honduran Subsidiary the Receivables Purchase Price and been provided with
the related Assignment Confirmation (as such terms are defined in the Honduran
A/R Transfer Agreement) with respect to such Accounts, (e) such Borrower or the
Honduran Subsidiary shall have provided to Agent evidence that Honduran
Subsidiary has given notice to the Account Debtors of any such Accounts of the
assignment and transfer of the Accounts to Borrower, together with
instructions/place of payment for all such Accounts, (f) invoices provided by
the Honduran Subsidiary with respect to such Accounts shall bear a notice that
the Account represented thereby has been sold, assigned and transferred to such
Borrower, and is owned by and payable only to such Borrower, and (g) Agent shall
not have elected, in its Permitted Discretion, to exclude such Accounts from
eligibility hereunder.  Without limitation of the foregoing, Borrowers
acknowledge that it shall be a continuing condition to the eligibility of
Accounts acquired by a Borrower pursuant to a Permitted Honduran A/R Transfer
that Borrowers provide to Agent, within the thirty day period prior to each one
year anniversary of the First Amendment Effective Date (or more or less
frequently as determined by Agent), all such opinions, filings, search results
and other evidence that Agent may require in order to confirm the creation,
perfection and continuing priority of the Liens and interests of the applicable
Borrower and Agent in all such Accounts.
 
“First Amendment” means that certain First Amendment to Credit Agreement and
Consent dated as of August 15, 2011 among Parent, Borrowers, Lenders and Agent.
 
“First Amendment Effective Date” shall have the meaning set forth in the First
Amendment.
 
“Honduran Acquisition” means the merger of Rio Garment S. de R.L., a limited
liability company organized under the Laws of the Republic of Honduras, into the
Honduran Subsidiary pursuant to that certain Agreement and Plan of Merger dated
June 13, 2011.
 
“Honduran A/R Transfer Agreement” means that certain Receivables Purchase
Agreement registered in the City of San Pedro Sula, Cortés, between the Honduran
Subsidiary and a Loan Party in substantially the form attached as Exhibit A to
the First Amendment.
 
 
4

--------------------------------------------------------------------------------

 
 
“Honduran A/R Transfer Documents” means, collectively, the Honduran A/R Transfer
Agreement and each other agreement, document, instrument, opinion and filing
relating thereto.
 
“Honduran Manufacturing Agreement” means any agreement between the Honduran
Subsidiary and a Loan Party that provides for the manufacturing of goods or
Inventory by the Honduran Subsidiary for sale by a Borrower to its customers, in
a form reasonably satisfactory to the Agent, as such agreement may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms of the Agreement.
 
“Honduran Subsidiary” means RG Merger Sub, S.A., a Honduras sociedad anonima.
 
“Permitted Honduran A/R Transfers” means the sale and assignment of Accounts
from the Honduran Subsidiary to a Borrower, and the corresponding purchase by
such Borrower of such Accounts from the Honduran Subsidiary, so long as each
such sale, assignment and purchase is made in accordance with the terms of the
Honduran A/R Transfer Agreement and the other Honduran A/R Transfer Documents.
 
“Permitted Honduran Manufacturing Arrangements” means, as applicable, (a) the
sale of goods or Inventory from the Honduran Subsidiary to a Borrower, and the
corresponding purchase by such Borrower of such goods or Inventory from the
Honduran Subsidiary, and (b) any arrangement pursuant to which the Honduran
Subsidiary manufactures goods or Inventory for sale by a Borrower to its
customers in exchange for which manufacturing services, a fee is payable to the
Honduran Subsidiary by a Loan Party, so long as each such sale and purchase or
other arrangement is made in accordance with the terms of a Honduran
Manufacturing Agreement.
 
Subpart 2.8  Amendment to Schedule 1.1 (Eligible Accounts).  Effective on (and
subject to the occurrence of) the First Amendment Effective Date, Schedule 1.1
to the Credit Agreement is hereby further amended by deleting the first sentence
of the definition of “Eligible Accounts” set forth therein and replacing it with
the following:
 
“Eligible Accounts” means those Accounts that are not excluded as ineligible by
virtue of one or more of the excluding criteria set forth below and are created
(a) by  Borrowers in the ordinary course of their business, and that arise out
of Borrowers’ sale of goods or rendition of services, or (b) in the case of
Accounts acquired by a Borrower pursuant to a Permitted Honduran A/R Transfer,
by the Honduran Subsidiary in the ordinary course of its business, and that
arise out of the Honduran Subsidiary’s sale of goods or rendition of services,
and in each case that comply with each of the representations and warranties
respecting Eligible Accounts made in the Loan Documents; provided, however, that
such criteria may be revised from time to time by Agent in Agent’s Permitted
Discretion to address the results of any audit performed by Agent from time to
time after the Closing Date.
 
Subpart 2.9  Amendment to Schedule 1.1 (Eligible Accounts).  Effective on (and
subject to the occurrence of) the First Amendment Effective Date, Schedule 1.1
to the Existing Credit Agreement is hereby further amended by deleting clause
(i) of the definition of “Eligible Accounts” set forth therein and replacing it
with the following:
 
 
5

--------------------------------------------------------------------------------

 
 
(i)           Accounts with respect to an Account Debtor whose total obligations
owing to Borrowers exceed (i) 50% of the total amount of all Eligible Accounts,
in the case of Aeropostale, Inc. (but in no event shall the amount included in
the Borrowing Base based on Accounts owing from Aeropostale, Inc. exceed
$10,000,000 at any one time), (ii) 40% of the total amount of all Eligible
Accounts, in the case of an Account Debtor that has (or whose parent company
has) a rating of at least BBB from S&P or Baa3 from Moody’s, or (iii) 20% of the
total amount of all Eligible Accounts, in the case of any other Account Debtor,
in each case to the extent of the obligations owing by such Account Debtor in
excess of such percentage; provided, however, that, in each case, (A) the amount
of Eligible Accounts that are excluded because they exceed the foregoing
applicable percentage shall be determined by Agent based on all of the otherwise
Eligible Accounts prior to giving effect to any eliminations based upon the
foregoing concentration limit, and (B) such percentage, as applied to a
particular Account Debtor, is subject to reduction by Agent in its Permitted
Discretion if the creditworthiness of such Account Debtor deteriorates,
 
Subpart 2.10  Amendment to Schedule 1.1 (Eligible Accounts).  Effective on (and
subject to the occurrence of) the First Amendment Effective Date, Schedule 1.1
to the Existing Credit Agreement is hereby further amended by deleting the
reference to “or” at the end of clause (n) of the definition of “Eligible
Accounts” set forth therein, deleting clause (o) of the definition of “Eligible
Accounts”, and replacing such clause (o) with the following:
 
(o)           in the case of Accounts acquired by a Borrower pursuant to a
Permitted Honduran A/R Transfer, Accounts that are not Eligible Honduran
Accounts, or
 
(p)           Accounts that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
Borrowers of the subject contract for goods or services.
 
Subpart 2.11  Amendment to Schedule 1.1 (Net Income).  Effective on (and subject
to the occurrence of) the First Amendment Effective Date, Schedule 1.1 to the
Credit Agreement is hereby amended by deleting the reference to “$600,000” in
clause (b) of the definition of “Net Income” set forth therein and replacing it
with a reference to “$1,000,000”.
 
Subpart 2.12  Amendment to Schedule 1.1 (Permitted Investments).  Effective on
(and subject to the occurrence of) the First Amendment Effective Date, Schedule
1.1 to the Credit Agreement is hereby amended by deleting clause (a) of the
definition of “Permitted Investments” set forth therein and replacing it with
the following:
 
(a) Investments in cash and Cash Equivalents (or, in the case of Investments
held by the Honduran Subsidiary, cash in Deposit Accounts that would constitute
Cash Equivalents except that such Deposit Accounts are maintained with (i) Banco
Atlántida, a foreign bank that does not meet the capitalization requirements set
forth in clause (d) of the definition of “Cash Equivalents”, or (ii) any other
foreign bank that does meet such capitalization requirements),
 
Subpart 2.13  Amendment to Schedule 1.1 (Permitted Liens).  Effective on (and
subject to the occurrence of) the First Amendment Effective Date, Schedule 1.1
to the Credit Agreement is hereby amended by deleting clause (d) of the
definition of “Permitted Liens” set forth therein and replacing it with the
following:
 
 
6

--------------------------------------------------------------------------------

 
 
(d)           Liens set forth on Schedule P-2 and Schedule P-2(b); provided,
however, that to qualify as a Permitted Lien, any such Lien described on (i)
Schedule P-2 shall only secure the Indebtedness that it secures on the Closing
Date and any Refinancing Indebtedness in respect thereof and (ii) Schedule
P-2(b) shall only secure the Indebtedness that it secures on the First Amendment
Effective Date,
 
Subpart 2.14  Amendment to Schedule 1.1 (Permitted Intercompany
Advances).  Effective on (and subject to the occurrence of) the First Amendment
Effective Date, Schedule 1.1 to the Credit Agreement is hereby amended by
deleting the definition of “Permitted Intercompany Advances” set forth therein
and replacing it with the following:
 
“Permitted Intercompany Advances” means (a) loans made by (i) a Loan Party to
another Loan Party, (ii) a non-Loan Party to another non-Loan Party, and (iii) a
non-Loan Party to a Loan Party, so long as the parties thereto are party to an
Intercompany Subordination Agreement, and (b) loans, advances and other cash
Investments made by Parent to or in the Honduran Subsidiary in an aggregate
outstanding amount of not more than $5,000,000 (calculated at current exchange
rates), provided, that, loans, advances and Investments made under this clause
(b) after the First Amendment Effective Date shall be permitted only so long as
no Default or Event of Default shall have occurred and be continuing or would
result therefrom and Borrowers shall have Excess Liquidity in an amount equal to
or greater than $20,000,000 (in the case of the calculation of Excess Liquidity
based on a Borrowing Base Certificate prepared as of a date during the High
Season) or $10,000,000 (in the case of the calculation of Excess Liquidity based
on a Borrowing Base Certificate prepared as of a date during the Low Season), in
each case immediately after giving effect to the making of such loans, advances
and Investments.  For the avoidance of doubt, payments made by a Loan Party to a
non-Loan Party pursuant to Permitted Honduran A/R Transfers and Permitted
Honduran Manufacturing Arrangements, respectively, shall not be taken into
account in calculations made for the purpose of clause (b).
 
Subpart 2.15  Amendment to Schedule 1.1 (Qualified Cash).  Effective on (and
subject to the occurrence of) the First Amendment Effective Date, Schedule 1.1
to the Credit Agreement is hereby amended by deleting the definition of
“Qualified Cash” set forth therein and replacing it with the following:
 
“Qualified Cash” means, as of any date of determination, the amount of all
unrestricted cash and Cash Equivalents of Parent and Borrowers (other than
Restricted Cash) that is in a Deposit Account or Securities Account that is the
subject of a Control Agreement and is maintained in the United States with Wells
Fargo or an Affiliate thereof; provided, that, solely during the period
beginning on the First Amendment Effective Date and ending on the 10th day
thereafter, “Qualified Cash” shall also include Cash in an amount not to exceed
$4,000,000 of Parent and Borrowers that is in the Wells Fargo Deposit Account
established in connection with the Honduran Acquisition to satisfy the
requirements of Article 350 of Chapter XI of the Commercial Code under the laws
of the Republic of Honduras, notwithstanding that such account is not subject to
a Control Agreement.
 
Subpart 2.16  Amendment to Schedule 5.1 (Financial Statements, Reports,
Certificates).  Effective on (and subject to the occurrence of) the First
Amendment Effective Date, Schedule 5.1 to the Credit Agreement is hereby amended
by deleting the first row of the table set forth therein and replacing it with
the following:
 
 
7

--------------------------------------------------------------------------------

 
 

as soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of  Parent’s  fiscal quarters) after the end of
each fiscal month during each Fiscal Year (a)           an unaudited
consolidated and consolidating balance sheet and income statement, and
consolidated statement of cash flow, in each case compared to the prior period
and plan, and
(b)           a Compliance Certificate along with the underlying calculations,
including the calculations to arrive at the Fixed Charge Coverage Ratio, whether
or not then applicable in accordance with Section 7;
provided, however, the financial statements and Compliance Certificate required
to be delivered pursuant to the foregoing clauses (a) and (b) for the periods
ending July 30, 2011 and  August 27, 2011 shall not be required to incorporate
the financial position or results of operations of the Honduran Subsidiary.

 
PART III
 
Subpart 3.1  Consent to Honduran Acquisition.  The Agent and the Lenders hereby
consent to the formation of the Honduran Subsidiary and the Honduran Acquisition
(and waive any Default or Event of Default that would otherwise result therefrom
in the absence of this Amendment), subject to the conditions set forth in the
Credit Agreement and this Amendment, including, without limitation, the
conditions set forth in the definition of “Permitted Acquisition” of the Credit
Agreement, except that Agent and Lenders hereby (a) waive the requirement set
forth in the definition of “Permitted Acquisition” that the assets acquired
pursuant to the Honduran Acquisition be owned by a Person located in the United
States, (b) waive the limitation set forth in clause (a) of the definition of
“Permitted Acquisition” as to the total consideration paid in connection with
the Honduran Acquisition, (c) agree that the certificate required pursuant to
clause (i) of the definition of "Permitted Acquisition" will not be delivered on
the date hereof and instead will be delivered to Agent on or prior to First
Amendment Effective Date, and (d) agree that the total consideration paid in
respect of the Honduran Acquisition shall not be taken into account in
connection with any determination of Borrowers’ compliance with clause (a) of
the definition of “Permitted Acquisition” with respect to Acquisitions
consummated after the First Amendment Effective Date.
 
PART IV
CONDITIONS TO EFFECTIVENESS OF PART II
 
Subpart 4.1  Effective Date. Part II of this Amendment shall be and become
effective as of the date upon which Agent acknowledges that the conditions set
forth in this Part IV have been satisfied (it being understood and agreed that
the remainder of this Amendment shall be effective upon the execution and
delivery hereof by the parties hereto) (the “First Amendment Effective Date”).
 
Subpart 4.2  Honduran Acquisition.  Agent shall have received evidence
satisfactory to it that (a) the Honduran Acquisition has been consummated in
accordance with all applicable laws and, in all material respects, in accordance
with the terms of the Merger Agreement, without giving effect to any
modifications, amendments, consents or waivers thereto that are material and
adverse to the interests of the Lenders, and (b) all consents, approvals and
filings contemplated by the Merger Agreement shall have been obtained or made
including, without limitation registration of the deed of merger with the
Commercial Registry in Honduras.
 
 
8

--------------------------------------------------------------------------------

 
 
Subpart 4.3  Closing Deliverables.  Agent shall have received each of the Loan
Documents, agreements, acknowledgments, certificates, opinions (including,
without limitation, the opinion of Honduras counsel substantially in the form of
Exhibit B attached hereto), filings, search results, payoff and/or Lien release
letters, and other items contemplated by that certain closing checklist most
recently delivered to Borrowers (or their counsel) by Agent or its counsel in
connection herewith, in each case in form and substance satisfactory to Agent.
 
PART V
MISCELLANEOUS
 
Subpart 5.1  No Additional Obligations.  The Borrowers and Parent (collectively,
the “Obligors”) acknowledge and agree that the execution, delivery and
performance of this Amendment shall not create (nor shall the Obligors rely upon
the existence of or claim or assert that there exists) any obligation of any of
the Agent or Lenders to consider or agree to any other amendment of or waiver or
consent with respect to the Credit Agreement or any other instrument or
agreement to which the Agent or any Lender is a party.
 
Subpart 5.2  Waiver of Claims.  In order to induce Agent and Lenders to enter
into this Amendment, each Obligor hereby releases, remises, acquits and forever
discharges each Lender and the Agent and each of their respective employees,
agents, representatives, consultants, attorneys, officers, directors, partners,
fiduciaries, predecessors, successors and assigns, subsidiary corporations,
parent corporations and related corporate divisions (collectively, the “Released
Parties”), from any and all actions, causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, damages and expenses of any and
every character, known or unknown, direct or indirect, at law or in equity, of
whatever nature or kind, whether heretofore or hereafter arising, for or because
of any manner of things done, omitted or suffered to be done by any of the
Released Parties prior to and including the date of execution hereof, and in any
way directly or indirectly arising out of or connected to this Amendment, the
Credit Agreement or the other Loan Documents (collectively, the “Released
Matters”).  Each Obligor hereby acknowledges that the agreements in this Subpart
5.2 are intended to be in full satisfaction of all or any alleged injuries or
damages arising in connection with the Released Matters.  Each Obligor hereby
represents and warrants to each Lender and the Agent that it has not purported
to transfer, assign or otherwise convey any right, title or interest of any
Obligor in any Released Matter to any other Person and that the foregoing
constitutes a full and complete release of all Released Matters.
 
Subpart 5.3  Acknowledgments and Stipulations.  In order to induce Agent and
Lenders to enter into this Amendment, each Obligor acknowledges, stipulates and
agrees that (a) all of the Obligations are absolutely due and owing by Obligors
to Agent and Lenders without any defense, deduction, offset or counterclaim
(and, to the extent any Obligor had any defense, deduction, offset or
counterclaim on the date hereof, the same is hereby waived by such Obligor); (b)
the Loan Documents executed by each Obligor are legal, valid and binding
obligations of such Obligor enforceable against such Obligor in accordance with
their respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally; (c) the Liens granted
by each Obligor to Agent in the Collateral are valid Liens, subject only to
Permitted Liens; (d) each of the recitals contained at the beginning of this
Amendment is true and correct; and (e) prior to executing this Agreement, each
Obligor consulted with and had the benefit of advice of legal counsel of their
own selection and has relied upon the advice of such counsel, and in no part
upon the representation of Agent, any Lender or any counsel to Agent or any
Lender concerning the legal effects of this Agreement or any provision hereof.
 
 
9

--------------------------------------------------------------------------------

 
 
Subpart 5.4  Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.
 
Subpart 5.5  Representations and Warranties of the Obligors. In each case
subject only to the effectiveness of amendments and consents contained herein,
each Obligor hereby represents and warrants that (a) the representations and
warranties contained in Section 4 of the Credit Agreement are correct in all
material respects on and as of the date hereof as though made on and as of such
date, except to the extent that any such representation or warranty specifically
relates to an earlier date, and (b) no Default or Event of Default exists under
the Credit Agreement on and as of the date hereof. Without limitation of the
preceding sentence, each Obligor hereby expressly re-affirms the validity,
effectiveness and enforceability of each Loan Document to which it is a party
(in each case, as the same may be modified by the terms of this Amendment).
 
Subpart 5.6  Counterparts. This Amendment may be executed in any number of
counterparts each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
THIS AMENDMENT SUPPLEMENTS, AND FORMS A PART OF, THE CREDIT AGREEMENT, BUT (FOR
THE AVOIDANCE OF DOUBT) THE PARTIES HERETO IN ANY EVENT SPECIFICALLY AGREE
(WITHOUT LIMITATION OF THE FIRST PART OF THIS SENTENCE) THAT THE PROVISIONS OF
SECTION 12 OF THE CREDIT AGREEMENT APPLY TO THIS AMENDMENT, MUTATIS MUTANDIS.
 
Subpart 5.7  Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
 
[The remainder of this page is intentionally left blank.]
 
 
10

--------------------------------------------------------------------------------

 
 
Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.
 

 
HAMPSHIRE GROUP, LIMITED,
    a Delaware corporation, as Parent          
 
By:
/s/ Heath L. Golden      
Name:  Heath L. Golden
     
Title:    Chief Executive Officer
         

 

 
HAMPSHIRE BRANDS, INC. (f/k/a Hampshire Designers, Inc.), a Delaware
corporation, as a Borrower
         
 
By:
/s/ Heath L. Golden      
Name:  Heath L. Golden
     
Title:    Chairman
   

 

 
HAMPSHIRE SUB II, INC. (f/k/a Item-Eyes, Inc.), a Delaware corporation, as a
Borrower
 
 
 
By:
/s/ Heath L. Golden      
Name:  Heath L. Golden
     
Title:    Chairman
   

 

 
SCOTT JAMES, LLC
    a Delaware limited liability company, as a Borrower          
 
By:
/s/ Heath L. Golden      
Name:  Heath L. Golden
     
Title:    Chairman
   

 

 
HAMPSHIRE INTERNATIONAL, LLC
   
a Delaware limited liability company, as a Borrower
         
 
By:
/s/ Heath L. Golden      
Name:  Heath L. Golden
     
Title:    Chairman
   

 

 
WELLS FARGO CAPITAL FINANCE, LLC,
   
a Delaware limited liability company, as Agent and as a Lender
         
 
By:
/s/ Jonathan R. Davison      
Name:  Jonathan R. Davison
     
Title:    Vice President
 

 
 
11

--------------------------------------------------------------------------------

 
 
GUARANTORS’ ACKNOWLEDGEMENT
 
The undersigned, each a guarantor of the “Obligations” of HAMPSHIRE BRANDS, INC.
(f/k/a Hampshire Designers, Inc.), a Delaware corporation (“Hampshire Brands”),
HAMPSHIRE SUB II, INC. (f/k/a Item-Eyes, Inc.), a Delaware corporation
(“Hampshire Sub II”), SCOTT JAMES, LLC, a Delaware limited liability company
(“Scott James”), and HAMPSHIRE INTERNATIONAL, LLC, a Delaware limited liability
company (“Hampshire International”; Hampshire Brands, Hampshire Sub II, Scott
James and Hampshire International are herein collectively called the “Borrowers”
and each individually, a “Borrower”) under and as defined in that certain Credit
Agreement dated as of October 28, 2010 (as amended or modified from time to
time, collectively, the “Credit Agreement”) among HAMPSHIRE GROUP, LIMITED, a
Delaware corporation (“Parent”), the Borrowers, the lenders party thereto (the
“Lenders”), and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Agent”), hereby (a) acknowledges
receipt of the foregoing First Amendment to Credit Agreement and Consent of even
date herewith among Parent, the Borrowers, the Lenders and the Agent (the
“Amendment”); (b) consents to the terms and execution thereof; (c) reaffirms its
obligations pursuant to the terms of that certain Guaranty Agreement dated as of
October 28, 2010 executed by the undersigned in favor of the Agent (the
“Guaranty”); and (d) acknowledges that the Agent and the Lenders may amend,
restate, extend, renew or otherwise modify the Credit Agreement and any
indebtedness or agreement of the Borrowers, or enter into any agreement or
extend additional or other credit accommodations to the Borrowers, or release
any Person liable for the Obligations or any Collateral securing the
Obligations, in each case without notifying or obtaining the consent of the
undersigned and without impairing the liability of the undersigned under the
Guaranty for the Borrowers’ present and future Obligations.
 
 
[Signatures on Next Page]
 
 
12

--------------------------------------------------------------------------------

 
 
Each of the parties hereto has caused a counterpart of this Guarantors’
Acknowledgment to be duly executed and delivered as of the 15th day of August,
2011.
 
 
GUARANTORS:
HAMPSHIRE GROUP, LIMITED,
    a Delaware corporation          
 
By:
/s/ Heath L. Golden      
Name:  Heath L. Golden
     
Title:    Chief Executive Officer
   

 
     
SB CORPORATION,
    a Delaware corporation          
 
By:
/s/ Heath L. Golden      
Name:  Heath L. Golden
     
Title:    Chairman
   

 

 
HAMPSHIRE SUB, INC. (f/k/a Shane Hunter, Inc.),
    a Delaware corporation          
 
By:
/s/ Heath L. Golden      
Name:  Heath L. Golden
     
Title:    Chairman
   

 

 
MARISA CHRISTINA, INC.,
    a Delaware corporation          
 
By:
/s/ Heath L. Golden      
Name:  Heath L. Golden
     
Title:    Chairman
   

 

 
MARISA CHRISTINA APPAREL, INC.,
    a Delaware corporation          
 
By:
/s/ Heath L. Golden      
Name:  Heath L. Golden
     
Title:    Chairman
   

 
 
13

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Form of Honduran A/R Transfer Agreement


 
14

--------------------------------------------------------------------------------

 
 
INSTRUMENT NUMBER………….(...) In the city of San Pedro Sula, Cortés, on the... day
of August two thousand eleven. Before me, RENE LOPEZ RODEZNO, Attorney and
Notary domiciled in Tegucigalpa, Municipio del Distrito Central, in transit in
this city, registered under number four hundred twelve (0412), with exequátur
number three hundred forty two (342) issued by the Supreme Court with offices as
1701, Avenida Repúlblica de Chile, Tegucigalpa, Municipio del Distrito Central,
appear: VIRGILIO ALBERTO MONCADA DIAZ, of this domicile; and FERNANDO JOSE
FIALLOS GUTIERREZ, domiciled in Tegucigalpa, Municipio del Distrito Central, in
transit in this city; both attorneys, of legal age, married and Honduran; the
first acts as Executor of the Special Resolution of the general extraordinary
assembly of shareholders of the entity by the name of RG MERGER SUB, S.A., who
for the purposes of this document shall be referred to as the Seller, and the
second acts as Special Representative of the entity organized in the State of
Delaware, United States of America by the name of HAMPSHIRE INTERNATIONAL, LLC,
who for the purposes of this document shall be referred to as the Purchaser;
both have been duly empowered to execute this document as it appears to the
Notary based on the documents described at the end of this instrument. Both
parties assure the notary that they are in full enjoyment of their civil rights,
and thereby freely and spontaneously state: That the corporation and limited
liability company, respectively, they represent have agreed to execute, as they
in fact hereby execute, a RECEIVABLES PURCHASE AGREEMENT, which will be governed
by the following clauses: FIRST: CERTAIN DEFINITIONS. VIRGILIO ALBERTO MONCADA
DIAZ and FERNANDO JOSE FIALLOS GUTIERREZ; in the condition they appear; state
they have agreed that for the purposes of this document the use following
denominations and definitions as set forth:
 
1.1           Definitions. As used in this Receivables Purchase Agreement, the
following terms shall, unless the context otherwise requires, have the following
meanings (such meanings to be equally applicable to the singular and plural
forms of the terms defined):
"Agreements" means, together, this Receivables Purchase Agreement and each
Assignment Confirmation.
"Assignment Confirmation" means the document to be delivered (either in hard
copy or electronic format) from time to time by the Seller to the Purchaser,
confirming the Receivables that have been (i) originated during the period since
the date of delivery of the immediately preceding confirmation and (ii) assigned
pursuant to this Receivables Purchase Agreement without the need of any further
acts, as specified under article 765 of the Commercial Code and to the extent
applicable article 21 of the Movable Property Security Law, each of which
confirmations shall be in substantially the form set forth hereto as Exhibit A,
it being understood that the delivery of an Assignment Confirmation is not a
condition to the effectiveness of any assignment hereunder, each such assignment
and transfer being self-effectuating in accordance with the terms hereof without
the need for delivery of any Assignment Confirmations.
"Atlántida Receivables" means the receivables that arise from the shipment of
goods before the date on which the merger described in the Deed of Merger has
been consummated, it being understood that such receivables have been assigned
or transferred by Seller to Banco Atlántida, S.A.
"Banco Atlántida Loan Agreement" means, collectively, (i) the Loan Agreement for
US$1,458,339.00 destined to refinance certain existing loans granted by Banco
Atlántida, S.A. to Rio Garment, S. de R.L. dated as of July 29, 2009 and (ii)
the Loan Agreement for US$1,341,670.00 destined to refinance certain existing
loans granted by Banco Atlántida, S.A. to Rio Garment, S. de R.L. dated as of
July 29, 2009.
 
 
15

--------------------------------------------------------------------------------

 
 
"Business Day" means any day other than a Saturday, a Sunday or a day on which
banking institutions in the City of New York or the Republic of Honduras shall
be authorized or obligated by law, executive order, or governmental decree to be
closed.
"Commercial Code" means the Commercial Code of the Republic of Honduras enacted
through decree number 73 of the Honduran National Congress, and its amendments.
"Commercial Registry Office" means the Commercial registry office of San Pedro
Sula, Cortés, in the Republic of Honduras.
"Deed of Merger" means the deed of merger filed by Hampshire Group, Limited, RG
Merger Sub, S.A. and Rio Garment, S. de R.L. with the Commercial Registry in San
Pedro Sula, Cortes, of the Republic of Honduras, in such form as is required by,
and executed in accordance with, the relevant provisions of the Laws of the
Republic of Honduras.
"Initial Payment Date" means that day that is after the day on which the
registered Deed of Merger is returned to the applicable parties thereto, but in
no event earlier than the day on which this Receivables Purchase Agreement is
registered and returned to the Purchaser.
"Payment Date" means the Initial Payment Date, and each Business Day thereafter
on which payment is made for the Receivables being purchased pursuant to this
Receivables Purchase Agreement, as agreed by the parties hereto.
"Master Sourcing Agreement" means, with respect to (i) Aeropostale, Inc. and its
affiliates, the Master Sourcing Agreement, dated as April 1, 2007, by and among
Aeropostale, Inc., Aeropostale West, Inc. and RG Merger Sub, S.A. (as successor
by merger to Rio Garment S. de R.L.), as such agreement has been and may be
amended and supplemented from time to time and (ii) any additional account
debtor, the agreements entered into by the Seller and such account debtor
whether now in effect or entered into in the future and pursuant to which a
Receivable arising from the sale of goods or redention of services by the Seller
to such account debtor is created, including without limitation all sales made
and services rendered under any of the Seller's tradenames or styles or through
any of the Seller's divisions in connection with such agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
"Movable Property Security Law" means the Movable Property Security Law of the
Republic of Honduras enacted through decree number 182-2009 of the Honduras
National Congress which regulates, among others, the creation and perfection for
an assignment or transfer of credits. "Movable Security Registry Office" means
the movable security registry office in the Republic of Honduras.
"Purchaser" has the meaning assigned to such term in the introductory paragraph
hereof. "Receivable" or "Receivables" means each and all of the Seller's present
and future accounts receivable (whether such receivable is in the form of a
promissory note or otherwise) created by or arising from the sale of goods or
rendition of services by the Seller under each Master Sourcing Agreement or any
other means (except for the Atlantida Receivables), which are hereby transferred
to the Purchaser, as well as all credit, property and other rights relating to
said accounts receivable. This includes, without limitation, all sales made and
services rendered under any of the Seller's trade names or styles or through any
of the Seller's divisions in connection with each Master Sourcing Agreement or
such other means.
"Receivable File" means, as such relates to any Receivable, records, files and
books of account (including, without limitation, paper records, computer-based
data, records or media, electronic records, tapes, discs, etc., and all programs
and procedure manuals relating thereto). "Receivables Purchase Agreement" means
this Receivables Purchase Agreement, as this agreement may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.
"Receivables Purchase Price" means a price in consideration for the purchase of
Receivables equal to the product of (a) the gross amount of the respective
invoices issued in connection with such Receivables being purchased hereunder
(less fees or commissions relating thereto, reasonable trade and cash discounts
allowable to the Seller's account debtors and reasonable credits and allowances)
and (b) ninety-seven percent (97%).
 
 
17

--------------------------------------------------------------------------------

 
 
"Schedule of Receivables" means the schedule of Receivables accompanying each
Assignment Confirmation.
"Seller" has the meaning assigned to such term in the introductory paragraph
hereof. "Transferred Property" shall have the meaning set forth in Clause second
Section 2.1(a).
"UCC" means the Uniform Commercial Code of the United States of America, as in
effect from time to time in the relevant jurisdictions.
1.2           Other Definitional Provisions. Unless the context otherwise
requires:
(a)           All references in this instrument to designated "Clauses,"
"Sections," "Subsections" and other subdivisions are to the designated Clauses,
Sections, Subsections and other subdivisions of this instrument as originally
executed.
(b)           The words "herein," "hereof," "hereunder" and other words of
similar import refer to this Receivables Purchase Agreement as a whole and not
to any particular Article, Section, Subsection or other subdivision.
(c)           an accounting term not otherwise defined herein has the meaning
assigned to it in accordance with generally accepted accounting principles as in
effect from time to time;
(d)           "or" is not exclusive; and
(e)           "including" means including without limitation.
 
 
18

--------------------------------------------------------------------------------

 
 
SECOND: PURCHASE AND SALE OF RECEIVABLES. VIRGILIO ALBERTO MONCADA DIAZ and
FERNANDO JOSE FIALLOS GUTIERREZ; in the condition they appear declare that they
have agreed as follows:
2.1           Purchase and Sale of Receivables. Subject to the terms,
obligations, conditions, covenants and other stipulations of this Receivables
Purchase Agreement, the Seller hereby sells to the Purchaser, without recourse,
all of the Seller's right, title and interest in, to and under the Receivables
and the other Transferred Property relating thereto. The conveyance to the
Purchaser of the Receivables and other Transferred Property relating thereto is
intended as a present sale, on the date hereof, free and clear of all liens
(except as otherwise permitted herein) and it is intended that the Transferred
Property and other property conveyed to the Purchaser shall be an absolute
conveyance and shall not be part of the Seller's estate in the event of the
declaration of bankruptcy of the Seller.
(a)           Transfer of Receivables. From the date of this Receivables
Purchase Agreement, the Seller and the Purchaser agree that upon the origination
or existence of a Receivable there will be, without the need of any further
transmittal acts (as specified under article 765 of the Commercial Code and to
the extent applicable article 21 of the Movable Property Security Law), an
assignment and/or a transfer to Purchaser and without recourse (subject to the
obligations herein) of all right, title and interest of the Seller in and to the
following (collectively, the "Transferred Property"):
(i)            such Receivable and all monies received thereunder and all monies
due or to become due and all other recoveries received with respect to such
Receivable;
(ii)           the security interest in the goods granted by any account debtor
pursuant to such Receivable and any other interest or right of the Seller in
such goods arising from any applicable law or from any existing agreements with
such account debtor;
 
 
19

--------------------------------------------------------------------------------

 
 
(iii)          the security interest and/or any credit rights in any proceeds
from claims in respect of any physical damage relating to the goods securing
such Receivable;
(iv)          the Receivable File related to such Receivable;
(v)           all property that secures such Receivable that has been acquired
by or on behalf of the Seller (including promissory notes and chattel paper);
(vi)          all credit rights arising from the related Master Sourcing
Agreement or any purchase order, invoice, promissory note or bill of exchange
issued in connection with such receivable as well as any rights in connection
with an account debtor default in respect of such receivable;
(vii)         the proceeds of any and all of the foregoing; and
(viii)        all present and future claims, demands, causes and choses in
action in respect of any or all of the foregoing and all payments on or under
and all proceeds of every kind and nature whatsoever in respect of any or all of
the foregoing, including all proceeds of the conversion, voluntary or
involuntary, into cash or other liquid property, all cash proceeds, accounts,
accounts receivable, notes, drafts, acceptances, chattel paper, checks,
insurance proceeds, condemnation awards, rights to payment of any and every kind
and other forms of obligations and receivables, instruments and other property
which at any time constitute all or part of or are included in the proceeds of
any of the foregoing.
(b)            Receivables Purchase Price. In consideration for the Receivables
and other Transferred Property described in this Clause second Section 2.1(a),
the Purchaser shall, on each Payment Date, pay to the Seller the Receivables
Purchase Price in United States dollars as a same currency or pago en efectivo
payment in accordance with article 709 of the Commercial Code. In addition the
Purchaser has the right to and, to the extent permitted by Honduran law ,
without prior authorization, demand, protest or notice from or to the Seller,
set-off and apply against such applicable and due Receivable Purchase Price any
credit, indebtedness, or claims in any currency owing by the Seller to or for
the credit of the Purchaser.
 
 
20

--------------------------------------------------------------------------------

 
 
THIRD: REPRESENTATIONS AND WARRANTIES. VIRGILIO ALBERTO MONCADA DIAZ and
FERNANDO JOSE FIALLOS GUTIERREZ; in the condition they appear; declare
respectively as follows:
3.1           Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to the Seller on and as of the date hereof and on
and as of each Payment Date (which representations and warranties shall survive
the applicable Payment Date):
(a)           Organization and Good Standing. The Purchaser has been duly formed
and is validly existing as a limited liability company under the laws of the
State of Delaware, in good standing thereunder, with power and authority to own
its properties and to conduct its business as such properties shall be currently
owned and such business is presently conducted, and had at all relevant times,
and shall have, power, authority and legal right to acquire and own the
Receivables.
(b)           Power and Authority. The Purchaser has the power and authority to
execute and deliver the Agreements and to carry out its terms and the execution,
delivery and performance of the Agreements have been duly authorized by the
Purchaser by all necessary limited liability company action.
(c)           Binding Obligation. The Agreements shall constitute a legal, valid
and binding obligation of the Purchaser enforceable in accordance with its
terms, except only as such enforcement may be limited by bankruptcy, insolvency
or similar laws affecting the enforcement of creditors' rights generally and
general principles of equity.
(d)           No Violation. The execution, delivery and performance by the
Purchaser of the Agreements and the consummation of the transactions
contemplated hereby and thereby and the fulfillment of the terms hereof and
thereof do not conflict with, result in a breach of any of the terms and
provisions of, nor constitute (with or without notice or lapse of time) a
default under, the governing documents of the Purchaser, or any indenture,
agreement, mortgage, deed of trust, or other instrument to which the Purchaser
is a party or by which it is bound or to which any of its properties are
subject; nor violate any law, order, rule or regulation applicable to the
Purchaser of any court or of any Federal or State regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Purchaser or its properties.
 
 
21

--------------------------------------------------------------------------------

 
 
(e)           No Proceedings. There are no proceedings or investigations
pending, or to the Purchaser's best knowledge, threatened, before any court,
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Purchaser or its properties: (A) asserting the
invalidity of the Agreements; or (B) seeking any determination or ruling that
might materially and adversely affect the performance by the Purchaser of its
obligations under, or the validity or enforceability of, the Agreements.
3.2           Representations and Warranties of the Seller. (a) The Seller
hereby represents and warrants to the Purchaser on and as of the date hereof and
on and as of each Payment Date (which representations and warranties shall
survive the applicable Payment Date):
(i)            Organization; Good Standing and Qualification. The Seller is a
duly organized and validly existing business organization incorporated or
registered in the Republic of Honduras, and is qualified to do business in all
jurisdictions where required.
(ii)           Power and Authority. The Seller has the power and authority to
execute and deliver the Agreements and to carry out their terms; the Seller has
full power and authority to sell and assign the property sold and assigned to
the Purchaser and has duly authorized such sale and assignment to the Purchaser
by all necessary corporate action; and the execution, delivery and performance
of the Agreements have been duly authorized by the Seller by all necessary
corporate action.
(iii)          Valid Sale; Binding Obligation. This Receivables Purchase
Agreement effects a valid present sale, transfer and assignment of the
Receivables and the other Transferred Property conveyed to the Purchaser
pursuant to Clause second Section 2.1, enforceable against creditors of the
Seller in accordance with its terms once it is duly filed and registered in the
Commercial Registry Office and against account debtors of the Seller once the
above registration has occurred and such account debtors have received due
notice of the assignment made pursuant to this Receivables Purchase Agreement;
and this Receivables Purchase Agreement shall constitute a legal, valid and
binding obligation of the Seller enforceable in accordance with its terms.
 
 
22

--------------------------------------------------------------------------------

 
 
(iv)          No Violation. Unless the required written notice is not given by
the Seller to Banco Atlántida, S.A. pursuant to the Banco Atlántida Loan
Agreement, the execution, delivery and performance by the Seller of the
Agreements and the consummation of the transactions contemplated hereby and
thereby and the fulfillment of the terms hereof and thereof do not conflict
with, result in any breach of any of the terms and provisions of, nor constitute
(with or without notice or lapse of time) a default under the governing
documents of the Seller, or any indenture, agreement, mortgage, deed of trust,
or other instrument to which the Seller is a party or by which it is bound or to
which any of its properties are subject; nor violate any law, order, rule or
regulation applicable to the Seller of any court or of any regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Seller or its properties.
(v)           No Proceedings. There are no proceedings or investigations
pending, or to the Seller's best knowledge, threatened, before any court,
regulatory body, administrative agency, or other governmental instrumentality
having jurisdiction over the Seller or its properties: (A) asserting the
invalidity of the Agreements or the Receivables; or (B) seeking any
determination or ruling that might materially and adversely affect the
performance by the Seller of its obligations under, or the validity or
enforceability of, the Agreements.
(vi)          No Consents. No consent, approval, authorization or order of, or
declaration, filing, recording or registration with, any governmental authority
is required for the consummation of the transactions contemplated by this
Receivables Purchase Agreement, except for the filing and registration at the
Commercial Registry Office of this Receivables Purchase Agreement.
(vii)         Financial Condition. The Seller has a positive net worth and is
able to and does pay its liabilities as they mature. The Seller is not in
default under any obligation to pay money to any Person except for matters being
disputed in good faith which do not involve an obligation of the Seller on a
promissory note or other similar instrument or agreement evidencing debt for
borrowed money. The Seller will not use the proceeds from the transactions
contemplated by the Agreements to give any preference to any creditor or class
of creditors, and this transaction will not leave the Seller with remaining
assets which are unreasonably small compared to its ongoing operations.
 
 
23

--------------------------------------------------------------------------------

 
 
(viii)        Fraudulent Conveyance. The Seller is not selling the Receivables
to the Purchaser with any intent to hinder, delay or defraud any of its
creditors; the Seller will not be rendered insolvent as a result of the sale of
the Receivables to the Purchaser.
(ix)           Certificate, Statements and Reports. The statements, reports and
other documents prepared by the Seller and furnished by the Seller to the
Purchaser pursuant to this Receivables Purchase Agreement and in connection with
the transactions contemplated hereby, when taken as a whole, do not contain any
untrue statement of material fact or omit to state a material fact necessary to
make the statements contained herein or therein not misleading.
(b)           The Seller makes the following representations and warranties as
to the Receivables and the other Transferred Property relating thereto on which
the Purchaser relies in accepting the Receivables and the other Transferred
Property relating thereto. Such representations and warranties speak as of the
applicable Payment Date (in the case of the Receivables and the other
Transferred Property related thereto):
(i)             Characteristics of Receivables. Each Receivable arises out of an
actual and bona fide sale and delivery of goods or rendition of services to
account debtors, made by the Seller in the ordinary course of its business; the
goods and inventory sold and the Receivables created are Seller's exclusive
property and are not and shall not be subject to any lien, consignment
arrangement, claims, encumbrance, security interest or financing statement
whatsoever, other than in the Purchaser's favor, unless the Seller has notified
the Purchaser prior to the applicable Payment Date; the goods or services giving
rise to each Receivable have been shipped or performed, as the case may be, and
billed to the account debtor thereunder; the Seller's account debtors have
accepted the goods or services and owe and are obligated to pay the full amounts
stated in the invoices in United States dollars according to their terms,
without dispute, right of rescission, claim, offset, defense, deduction,
recoupment, counterclaim or contra account unless the Seller has notified the
Purchaser prior to the applicable Payment Date; if the Receivable is evidenced
by a promissory note, such note has been fully and properly executed by the
parties thereto and has been validly assigned through its endorsement in
property by the Seller to the Purchaser; and each Receivable contains customary
and enforceable provisions such that the rights and remedies of the holder or
assignee thereof shall be adequate for realization against the collateral of the
benefits of the security including, without limitation, a right of reclamation,
repossession and replevin following a default.
 
 
24

--------------------------------------------------------------------------------

 
 
(ii)           Additional Receivables Characteristics.
(A)          No Receivable (i) is more than 120 days past due from the original
invoice date and (ii) has selling terms of more than 95 days.
(B)          There is no account debtor under any Receivable that is (i) an
affiliate, employee or agent of the Seller or the Purchaser, (ii) the government
or a governmental or municipal authority of the Republic of Honduras or (iii)
the government, a governmental or municipal authority, or an instrumentality of
the United States of America or any State of the United States of America.
(C)          There are no Receivables arising in a transaction wherein goods are
placed on consignment or are sold pursuant to a guaranteed sale, a sale or
return, a sale on approval, a bill and hold, or any other terms by reason of
which the payment by the account debtor thereunder may be conditional.
(D)          None of the Receivables represent the right to receive progress
payments or other advance billings that are due prior to the completion of
performance by the Seller of the subject contract for goods or services.
(iii)          Schedule of Receivables. The information with respect to the
Receivables set forth in the Schedule of Receivables accompanying the Assignment
Confirmation is true and correct in all material respects.
(iv)          Compliance with Law. Each Receivable (A) complied at the time the
related Receivable was originated or made and at the applicable Payment Date
complies in all material respects with all requirements of applicable laws and
regulations thereunder, and (B) without limiting the generality of the
foregoing, is not subject to liabilities and is not rendered unenforceable based
on general theories of contract limitation or relief including, without
limitation, theories based on unconscionable, deceptive, unfair, or predatory
sales or financing practices.
 
 
25

--------------------------------------------------------------------------------

 
 
(v)            Receivables in Force; No Waiver. No Receivable has been
subordinated or rescinded, nor has any provision of a Receivable been waived,
except as otherwise disclosed to the Purchaser prior to the applicable Payment
Date.
(vi)           No Amendments. In each case where there is a contract between the
Seller and the account debtor relating to a Receivable, the terms of the
applicable contract have not been waived, altered, amended or modified
(including, without limitation, extensions) in any material respect, except by
instruments or documents identified in the Receivable File with respect thereto,
and no such waiver, alteration, amendment or modification has caused such
Receivable to fail to meet all of the representations, warranties, and
conditions set forth herein with respect thereto. Such contract constitutes the
entire agreement between the Seller and the related account debtor.
(vii)          Title.           It is the intention of the Seller that the
transfer and assignment herein contemplated constitutes a present sale of the
Receivables and the Transferred Property from the Seller to the Purchaser and
that the beneficial interest in and title to such Receivables and the
Transferred Property not be part of the Seller's estate in the event of the
declaration of bankruptcy of the Seller under any bankruptcy law. Except as
otherwise permitted herein, no Receivable or other Transferred Property has been
sold, transferred, assigned, or pledged by the Seller to any Person other than
the Purchaser. Immediately prior to the transfer and assignment herein
contemplated, the Seller had good and marketable title to each Receivable and
the other Transferred Property and, except as otherwise permitted herein, was
the sole owner thereof, free and clear of all liens, claims, encumbrances,
security interests, and rights of others, and, immediately upon the transfer
thereof as well as filing and registration of this Receivables Purchase
Agreement in the Commercial Registry Office, the Purchaser shall have good and
marketable title to each such Receivable and other Transferred Property and,
except as otherwise permitted herein, will be the sole owner thereof, free and
clear of all liens, encumbrances, security interests, and rights of others.
(viii)         Lawful Assignment Confirmation. No Receivable has been originated
in, or is subject to the laws of, any jurisdiction under which the sale,
transfer, and assignment of such Receivable under this Receivables Purchase
Agreement shall be unlawful, void, or voidable. The Seller has not entered into
any agreement with any account debtor that prohibits, restricts or conditions
the assignment of any portion of the Receivables.
 
 
26

--------------------------------------------------------------------------------

 
 
(ix)           Valid and Binding Obligation of Account Debtor. Each Receivable
is the legal, valid and binding obligation in writing of the account debtor
thereunder and is enforceable in accordance with its terms, except only as such
enforcement may be limited by bankruptcy, insolvency or similar laws affecting
the enforcement of creditors' rights generally.
(x)            Characteristics of Account Debtors. As of the date of each
account debtor's purchase of goods or services from which the related Receivable
arises, each account debtor (A) did not have any material past due credit
obligations, (B) was not the subject of any bankruptcy, insolvency or similar
proceeding, (C) had not been the subject of more than one bankruptcy, insolvency
or similar proceeding, (D) was domiciled in the United States, (E) was not a
person named on the list of Specially Designated Nationals maintained by The
Office of Foreign Assets Control of the U.S. Department of Treasury.
(xi)           Receivable File; Invoices. On or prior to the applicable Payment
Date, the Seller has delivered to the Purchaser a complete Receivable File with
respect to the Receivables and copies of all invoices, together with the
Assignment Confirmation relating to the Receivables and such proof of order,
shipment or delivery as the Purchaser has required.
(xii)          Receivables Not Assumable. No Receivable is assumable by another
Person in a manner that would release the account debtor thereof from such
account debtor's obligations to the Purchaser with respect to such Receivable.
(c)            The representations and warranties contained in this Receivables
Purchase Agreement shall not be construed as a warranty or guaranty by the
Seller as to the future payments by any account debtor of Seller. The sale of
the Receivables pursuant to this Receivables Purchase Agreement shall be
"without recourse" against Seller, except for the representations, warranties
and covenants made by the Seller in this Receivables Purchase Agreement.
 
 
27

--------------------------------------------------------------------------------

 
 
FOURTH: CONDITIONS. VIRGILIO ALBERTO MONCADA DIAZ and FERNANDO JOSE FIALLOS
GUTIERREZ; in the condition they appear; continue to declare respectively as
follows:
4.1           Conditions to Obligation of the Purchaser. The obligation of the
Purchaser to purchase and pay for the Receivables pursuant to this Receivables
Purchase Agreement is subject to the satisfaction of the following conditions:
(a)           Representations and Warranties True. The representations and
warranties of the Seller set forth in clause third section 3.2 (a) shall be true
and correct on and as of the date hereof, and the Seller shall have performed
all obligations to be performed by it hereunder on or prior to such date.
(b)           Computer Files Marked. The Seller shall, at its own expense, from
and after the date hereof indicate in its computer files or any other accounting
records required to be kept by the Seller under the laws of Honduras, that the
Receivables have been sold to the Purchaser pursuant to this Receivables
Purchase Agreement.
(c)           Documents to be Delivered. On the date hereof, the Seller shall
deliver the following documents to the Purchaser:
(i)            Evidence of Account Debtor Notice. The Seller shall deliver
evidence to the Purchaser that it has given notice to the account debtors under
each Master Sourcing Agreement or otherwise of (A) the assignment and transfer
of all present and future Receivables under their respective Master Sourcing
Agreement or otherwise and (B) the instructions/place of payment for all such
Receivables.
(ii)           Legal Opinions. The Seller shall deliver to the Purchaser a legal
opinion of Seller's counsel, with respect to bankruptcy (including true sale and
non-consolidation), corporate, tax and such other matters as the Purchaser shall
request, dated as of the date hereof and satisfactory in form and substance to
the Purchaser.
(iii)          Other Documents. The Seller shall deliver such other documents as
the Purchaser may reasonably request.
 
 
28

--------------------------------------------------------------------------------

 
 
4.2           Conditions to Obligation of the Seller. The obligation of the
Seller to sell the Receivables to the Purchaser is subject to the satisfaction
of the following conditions.
(a)           Representations and Warranties True. The representations and
warranties of the Purchaser hereunder shall be true and correct on and as of the
date hereof, and the Seller shall have performed all obligations to be performed
by it hereunder on or prior to such date.
(b)           Receivables Purchase Price. On each Payment Date, the Purchaser
will deliver to the Seller the Receivables Purchase Price as provided in Clause
second Section 2.1(b).
FIFTH: COVENANTS OF THE SELLER. VIRGILIO ALBERTO MONCADA DIAZ and FERNANDO JOSE
FIALLOS GUTIERREZ; in the condition they appear; stipulate as follows: The
Seller agrees with the Purchaser as follows:
5.1           Protection of Right, Title and Interest.
(a)           Filings. The Seller shall cooperate fully with the Purchaser to
cause all necessary documents covering the right, title and interest of the
Purchaser in and to the Receivables and the other Transferred Property to be
promptly filed and registered, and at all times to be kept filed and registered,
all in such manner and in such places as may be required by law fully to
preserve and protect the right, title and interest of the Purchaser hereunder to
the Receivables and the other Transferred Property. In connection therewith the
Seller expressly authorizes the Purchaser to file and register at the Commercial
Registry Office this Receivables Purchase Agreement and any other related
document (including any additional credits/receivables to be assigned), as well
as any necessary registration renewal. The Purchaser in connection with the
obligations set forth above will execute any and all documents reasonably
required to fulfill the intent of this Clause fifth Section 5.1(a). Furthermore,
the Seller hereby irrevocably authorizes the Purchaser at any time and from time
to time to file in any Uniform Commercial Code jurisdiction financing statements
(including amendments and continuations thereto) that (i) indicate the
Receivables and the other Transferred Property (A) as general intangibles,
accounts, goods, instruments, chattel paper and as to proceeds, all assets, or
(B) as being of an equal or lesser scope or with greater detail, and (ii)
contain any other information required for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether the Seller
is an organization, the type of organization and any organization identification
number issued to the Seller (if required by the applicable jurisdiction). The
Seller agrees to furnish any such information to the Purchaser promptly upon the
Purchaser's request. In the event the Seller fails to perform its obligations
under this subsection, to the extent permitted under applicable law, the
Purchaser may do so at the expense of the Seller.
 
 
29

--------------------------------------------------------------------------------

 
 
(b)           Accounts and Records. The Seller shall maintain accounts and
records as to each Receivable accurately and in sufficient detail to permit the
reader thereof to know at any time the status of such Receivable, including
payments and recoveries made and payments owing (and the nature of each).
(c)           Sale of Other Receivables. lf at any time the Seller shall propose
to sell, grant a security interest in, or otherwise transfer any interest in any
goods (other than the Receivables) to any prospective purchaser, lender, or
other transferee, the Seller shall give to such prospective purchaser, lender,
or other transferee computer tapes, records, or print-outs (including any
restored from back-up archives) that, if they shall refer in any manner
whatsoever to any Receivable, shall indicate clearly that such Receivable has
been sold and is owned by the Purchaser unless such Receivable has been paid in
full.
(d)           Access to Records. The Seller shall permit the Purchaser and its
agents at any time during normal business hours to inspect, audit, and make
copies of and abstracts from the Seller's records regarding any Receivable.
(e)           List of Receivables. Upon request, the Seller shall furnish to the
Purchaser, within five Business Days, a list of all Receivables (by contract
number and name of the account debtor) then owned by the Purchaser, together
with a reconciliation of such list to the applicable Schedule of Receivables.
(f)            Receivable File; Assignment Confirmation; Schedule of
Receivables. On or prior to each Payment Date, the Seller shall deliver, either
in hardcopy or electronic format to the Purchaser, a complete Receivable File
with respect to each such Receivable to be kept, either in hardcopy or
electronic format, at the locations provided by the Purchaser from time to time.
On each Payment Date, the Seller shall deliver to the Purchaser the Assignment
Confirmation and the related Schedule of Receivables.
(g)           Invoices. Each of the Seller's invoices shall bear a notice (in
form and content approved by the Purchaser) that the Receivable represented
thereby has been sold, assigned and transferred to the Purchaser, and is owned
by and payable only to the Purchaser; all invoices shall be mailed by the Seller
to the Seller's account debtors at the Seller's expense; the Seller shall
provide the Purchaser with copies of all invoices, and with such confirmation of
the transfer of the Receivables to the Purchaser and such proof of order,
shipment or delivery as the Purchaser may require; the Seller's printed name or
rubber stamp signature on invoices and confirmatory assignment schedules shall
have the same legal effect as a manual signature by one of the Seller's
authorized officers or agents.
 
 
30

--------------------------------------------------------------------------------

 
 
5.2           Other Liens or Interests. Except for the conveyances hereunder and
as otherwise permitted herein, the Seller will not sell, pledge, assign or
transfer to any other Person, or grant, create, incur, assume or suffer to exist
any lien on any interest therein, and the Seller shall defend the right, title,
and interest of the Purchaser in, to and under the Receivables, and the goods or
services that give rise to the Receivables, and the other Transferred Property
against all claims of third parties claiming through or under the Seller.
5.3           Chief Executive Office. During the term of this Receivables
Purchase Agreement, the Seller will maintain its principal place of business, or
if there is more than one principal place of business, its chief executive
office in Honduras and not open an office in the United States without giving 60
days prior notice to Purchaser.
5.4           Costs and Expenses. The Seller agrees to pay all reasonable costs
and disbursements in connection with the enforeceability, as against all third
parties, of the Purchaser's right, title and interest in and to the Receivables.
5.5           Indemnification. The Seller shall defend, indemnify, and hold
harmless the Purchaser from and against any and all taxes, except for taxes on
the net income of the Purchaser, that may at any time be asserted against the
Purchaser with respect to the transactions contemplated herein, including,
without limitation, any sales, gross receipts, general corporation, tangible
personal property, privilege, or license taxes, and costs and expenses in
defending against the same. Indemnification under this Clause fifth Section 5.5
shall include reasonable fees and expenses of litigation. These indemnity
obligations shall be in addition to any obligation that the Seller may otherwise
have.
 
 
31

--------------------------------------------------------------------------------

 
 
SIXTH: MISCELLANEOUS PROVISIONS. VIRGILIO ALBERTO MONCADA DIAZ and FERNANDO JOSE
FIALLOS GUTIERREZ; in the condition they appear, agree respectively as follows:
6.1           Obligations of Seller. The obligations of the Seller under this
Receivables Purchase Agreement shall not be affected by reason of any
invalidity, illegality or irregularity of any Receivable.
6.2           Amendment. This Receivables Purchase Agreement may be amended by
the parties at any time from time to time as agreed to by the parties.
6.3           Waivers. No failure or delay on the part of the Purchaser in
exercising any power, right or remedy under the Agreements shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other or further exercise thereof or the exercise
of any other power, right or remedy.
6.4           Notices. All communications and notices hereunder may be made from
time to time as agreed to by the parties.
6.5           Representations of the Seller and the Purchaser. The respective
agreements, representations, warranties and other statements by the Seller and
the Purchaser set forth in or made pursuant to this Receivables Purchase
Agreement shall remain in full force and effect and will survive the purchase of
Receivables under Clause second Section 2.1 hereof.
6.6           Headings and Cross-References. The various headings in this
Receivables Purchase Agreement are included for convenience only and shall not
affect the meaning or interpretation of any provision of this Receivables
Purchase Agreement. References in this Receivables Purchase Agreement to Section
names or numbers are to such Sections of this Receivables Purchase Agreement.
 
 
32

--------------------------------------------------------------------------------

 
6.7           Authorization of Seller. The Purchaser expressly designates and
authorizes the Seller to file and register at the Commercial Registry Office
this Receivables Purchase Agreement and any other related document (including
any additional credits/receivables to be assigned), as well as any necessary
registration renewal.
Additionally, if at any time during the existence of this Receivables Purchase
Agreement the Movable Security Registry Office provides for the required
registration forms pursuant to the Movable Property Security Law, this
Receivable Purchase Agreement shall be filed and registered at the Movable
Security Registry Office; in which case the Purchaser expressly designates and
authorizes the Seller to file and register at the Movable Security Registry
Office the applicable registration forms, this Receivable Purchase Agreement and
any other related document, as well as any registration renewal form.
6.8           Governing Law. THIS RECEIVABLES PURCHASE AGREEMENT AND THE
ASSIGNMENT EFFECTED HEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH, AND THIS
RECEIVABLES PURCHASE AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY
WAY TO THIS RECEIVABLES PURCHASE AGREEMENT SHALL BE GOVERNED BY, THE LAWS OF THE
REPUBLIC OF HONDURAS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
SEVENTH: EXHIBIT A.   FORM OF ASSIGNMENT CONFIRMATION.
VIRGILIO ALBERTO MONCADA DIAZ and FERNANDO JOSE FIALLOS GUTIERREZ; in the
condition they appear; mutually agree that EXHIBIT A, specifically the form of
Assignment Confirmation will be the following:
 
 
33

--------------------------------------------------------------------------------

 
 
"ASSIGNMENT CONFIRMATION
For value received, on this date, in accordance with the Receivables Purchase
Agreement dated as of August [     ], 2011, between the undersigned (the
"Seller") and Hampshire International, LLC (the "Purchaser") (the "Receivables
Purchase Agreement"), the undersigned does hereby confirm that pursuant and
subject to the referred Receivables Purchase Agreement it has sold, transferred,
assigned and otherwise conveyed unto the Purchaser, without recourse against
itself , all right, title and interest of the Seller in and to (i) the
Receivables listed in the accompanying Schedule of Receivables and all monies
received thereunder and all monies due or to become due and all other recoveries
received with respect to such Receivables; (ii) the security interest in the
goods granted by any account debtor pursuant to the Receivables and any other
interest or right of the Seller in such goods arising from any applicable Law or
from any existing agreements with such account debtor; (iii) the security
interest and/or any credit rights in any proceeds from claims on any physical
damage relating to the goods securing the Receivables; (iv) the Receivables File
related to each Receivable; (v) all property that secures a Receivable that has
been acquired by or on behalf of the Seller (including promissory notes and
chattel paper); (vi) all credit rights arising from any Master Sourcing
Agreement or any invoice, promissory note or bill of exchange issued in
connection with such Receivables as well as any rights in connection with an
account debtor default in respect of such Receivables; (vii) the proceeds of any
and all of the foregoing; and (viii) all present and future claims, demands,
causes and choses in action in respect of any or all of the foregoing and all
payments on or under and all proceeds of every kind and nature whatsoever in
respect of any or all of the foregoing, including all proceeds of the
conversion, voluntary or involuntary, into cash or other liquid property, all
cash proceeds, accounts, accounts receivable, notes, drafts, acceptances,
chattel paper, checks, insurance proceeds, condemnation awards, rights to
payment of any and every kind and other forms of obligations and receivables,
instruments and other property which at any time constitute all or part of or
are included in the proceeds of any of the foregoing (collectively, the
"Transferred Property").
THIS ASSIGNMENT CONFIRMATION SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE REPUBLIC OF HONDURAS, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to them in the Receivables Purchase Agreement.
 
 
34

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Assignment Confirmation to
be duly executed (date).
RG MERGER SUB, S.A
By
Name:
Title:".
This is what they have said and granted, and all of them with knowledge of the
right they have to read this document on their own having agreed to it I read it
in full, and its content is hereby ratified, signed and the grantors hereby
affix their fingerprint. I attest to above, the knowledge, age, marital status,
profession and domicile of each of them, of warning them of their obligation to
register this public deed in the corresponding public registry, as well as
having had before me the following documents: a) [ Public deed of articles of
Incorporation and Bylaws of RG MERGER SUB, S.A.]; b) [Duly recorded public deed
of Merger]; c) [Duly recorded public deed notarizing the resolution of the
general ordinary assembly of shareholders of RG MERGER SUB, SA., authorizing the
execution of this transaction and designating Virgilio Alberto Moncada Díaz to
execute this document]; d) Duly apostilled and officially translated POA of
HAMPSHIRE INTERNATIONAL, LLC authorizing this transaction and empowering
FERNANDO JOSE FIALLOS GUTIERREZ to execute this document] ; and, e)
Identification Cards and Income Tax Registry Numbers and , of the grantors in
their order respectively.
 
 
35

--------------------------------------------------------------------------------

 
EXHIBIT B
Form of Honduran Opinion
 
 
36

--------------------------------------------------------------------------------

 
 
[ex10-20.jpg]
López Rodezno & Asociados
Abogados - Attorneys at Law
Edificio Palmira # 1701, 5to. Piso
Avenida República de Chile
Tegucigalpa, Honduras
 
August 16, 2011
 
Hampshire International, LLC
114 W. 41st Street
New York, New York 10036
 
Wells Fargo Capital Finance, LLC
1100 Abernathy Road, Suite 1600
Atlanta, GA 30328
 
Dear Sirs:
 
We have acted as special Honduran counsel to RG Merger Sub, S.A., a company
incorporated under the laws of Honduras (the “Seller”) in connection with the
Receivables Purchase Agreement executed through a Honduran Law public deed dated
as of August 16, 2011 (the “Purchase Agreement”), between the Seller and
Hampshire International, LLC Limited, a Delaware limited liability corporation
(the “Purchaser”).  Capitalized terms used herein but not otherwise defined
herein shall have the meanings assigned to such terms in the Purchase
Agreement.  This opinion letter is being delivered pursuant to Section 4.1(c)
(ii) of the Purchase Agreement.
 
In rendering the opinions expressed below, we have examined executed copies of
the following agreements, instruments and other documents:
 
 
1.
the Purchase Agreement;

 
 
2.
Seller corporate documents listed in Schedule I hereto;

 
 
3.
The documents and records on Schedule II hereto;

 
 
4.
The duly notarized, apostilled and recorded POA granted by the Purchaser to Mr.
Fernando Jose Fiallos Gutierrez dated July 29, 2011;

 
and such other documents, governmental approvals and filings, and such questions
of law, as we have considered necessary or appropriate for the purposes of this
opinion.
 
In giving the opinions below, and considering the above documents, we have
assumed (without investigation on our part):
 
 
37

--------------------------------------------------------------------------------

 
[ex10-20.jpg]
 
 
a.
the genuineness of all signatures thereon (other than the signatures of the
Seller);

 
 
b.
the authenticity of all documents and records presented as originals, and the
conformity with the originals of all documents and records presented as copies;

 
 
c.
that the making and performance of the Purchase Agreement is within the power
and authority of, and has been duly authorized by the Purchaser; and

 
 
d.
that the Purchaser has satisfied those legal requirements that are applicable to
it under the applicable law (other than the law of Honduras) to the extent
necessary to make the Purchase Agreement enforceable against it.

 
Based on the foregoing assumptions and subject to the qualifications set out
below, we are of the opinion that:
 
 
1.
The Seller is a corporation duly organized and validly existing and in good
standing under the laws of Honduras.  The Seller has all requisite power and
authority to own its property and to conduct its business as currently being
conducted and to execute, deliver and perform its obligations under the Purchase
Agreement.

 
 
2.
The execution and delivery by the Seller of and the performance by it of its
obligations under the Purchase Agreement have been duly authorized by all
necessary corporate and shareholder action on its part.

 
 
3.
The Purchase Agreement has been duly executed and delivered by the Seller and
the Purchaser and constitutes the legal, valid and binding agreement of the
Seller and Purchaser, enforceable against the Seller and Purchaser in accordance
with its terms.

 
 
4.
Upon a bankruptcy proceeding initiated against or by the Seller, a court will
hold that the receivables sold by the Seller to the Purchaser pursuant to the
Purchase Agreement would constitute sales of, not loans secured by, the
receivables.  Therefore, such court would hold that the receivables and the
proceeds thereof would not constitute property of Seller’s estate under
applicable law.

 
 
5.
The execution and delivery by the Seller of the Purchase Agreement, and the
consummation of the transactions therein contemplated constitute an assignment
of the Transferred Property to the Purchaser, and thus upon registration of such
document at the Commercial Registry of San Pedro Sula, the Seller cannot create
any lien on the Transferred Property in benefit of a creditor; and the
Transferred Property cannot be subject to any type of attachments, encumbrances
or liens by a Court order or disposition.

 
 
Oficina Principal: Edificio Palmira # 1701, 5to. Piso, Avenida República de
Chile, Tegucigalpa, Honduras, tel. (504) 22394523; (504) 22394493 - Oficina SPS:
Edificio Goldbrand, 1ra calle, 7 - 8 avenida, S.O. Tel. (504) 25161106
www.lopezrodezno.com
 
 
38

--------------------------------------------------------------------------------

 
[ex10-20.jpg]
 
 
6.
The Purchase Agreement is in proper legal form under the laws of Honduras for
the enforcement thereof against the Seller under such law.

 
 
7.
No authorization, consent or approval of, giving of notice to, registration,
declaration or filing with, or taking of any action in respect of, any
governmental authority or agency of Honduras is required to be obtained or taken
by the Seller (a) in connection with the execution, delivery and performance by
the Seller and the Purchaser of the Purchase Agreement, (b) to ensure that the
obligations of the Seller and the Purchaser under the Purchase Agreement are
legal, valid, binding and enforceable, and to make the Purchase Agreement
admissible in evidence, in the courts of Honduras or (c) to permit the Purchaser
to exercise any right, privilege or remedy afforded under the Purchase Agreement
or applicable law or to enforce any of its rights, privileges or remedies in any
court or other tribunal in Honduras; other than the registration of the Purchase
Agreement at the Commercial Registry of San Pedro Sula, process which is already
underway.

 
 
8.
No income, stamp or other taxes or levies, imposts, deductions, charges,
compulsory loans or withholdings are or will be, under applicable law in
Honduras, as presently in effect, imposed, assessed, levied or collected by any
governmental authority or agency in Honduras on or in respect of the execution,
delivery or performance by the Seller of the Purchase Agreement, or the
enforcement or admissibility into evidence thereof, other than: (i) registration
charges, and bar stamp duties payable in connection with the filing of the
Purchase Agreement at the Commercial Registry of San Pedro Sula which have
already been paid; and (ii) in case of any amendment to the Purchase Agreement,
the applicable registration charges and bar stamp duties payable in connection
with the filing thereof in the Commercial Registry of San Pedro Sula.

 
 
9.
It is not necessary under the laws of Honduras or a condition to the ability of
the Purchaser to bring a legal action in the courts of Honduras against the
Seller in respect of or otherwise enforce the Purchase Agreement that the
Purchaser be licensed or has complied with any requirement in Honduras necessary
to enable it to do or carry on business in Honduras.

 
 
10.
The Purchaser is not and will not be deemed resident, carrying on business or
subject to taxation in Honduras solely by reason of the execution or delivery,
or enforcement in Honduras of the Purchase Agreement to which the Purchaser is a
party or entitled to enforce.

 
 
11.
The execution, delivery and performance by the Seller of the Purchase Agreement
do not contravene the governing documents of the Seller or any statute, rule or
regulation of Honduras applicable to the Seller or agreements listed on Schedule
II.

 
 
Oficina Principal: Edificio Palmira # 1701, 5to. Piso, Avenida República de
Chile, Tegucigalpa, Honduras, tel. (504) 22394523; (504) 22394493 - Oficina SPS:
Edificio Goldbrand, 1ra calle, 7 - 8 avenida, S.O. Tel. (504) 25161106
www.lopezrodezno.com
 
 
39

--------------------------------------------------------------------------------

 
[ex10-20.jpg]
 
 
 
12.
The execution of the Purchase Agreement does not contravene the terms of that
certain Pledge Agreement between the Company and Banco Atlántida dated August
20, 2008 and documented in the public deed number 79 authorized on August 20,
2008 by the Notary Erdulfo Láinez Mejía and registered under number 86 book 564
of the Commercial Registry of San Pedro Sula (the “Pledge Agreement”), pursuant
to which the Company has created a first priority pledge over its inventory for
the purpose of securing amounts owed by the Company to Banco
Atlántida.  Furthermore the security interest created under the Pledge Agreement
(i) does not result in a limitation to the transactions contemplated under the
Purchase Agreement and thus the sale and assignment of the Transferred Property
is valid and enforceable under Honduran law and (ii) does not attach to any of
the Transferred Property pursuant to the terms of the Pledge Agreement or by
operation of applicable law.

 
 
13.
The Seller is subject to the relevant commercial law of Honduras, and is
generally subject to suit, and neither the Seller nor any of its properties
enjoys any right of immunity from any judicial proceedings.

 
 
14.
Based solely upon the review of searches conducted with the Movable Security
Registry Office and at the Commercial Registry of San Pedro Sula, the
Transferred Property is not subject to any perfected liens.

 
This legal opinion is subject to the following qualifications:
 
This opinion is given solely for the benefit of the addressees hereof, relates
exclusively to the transaction outlined above and may not be used or relied upon
by any other person or used in connection with any other transaction without our
express prior written consent.  The foregoing opinions are limited to matters
involving the laws of Honduras as in effect on the date hereof, and we do not
express any opinion as to the laws of any other jurisdiction.
 
Yours very truly,
 
 

--------------------------------------------------------------------------------

Jorge López Loewenberg
Partner
López Rodezno & Asociados
 
 
Oficina Principal: Edificio Palmira # 1701, 5to. Piso, Avenida República de
Chile, Tegucigalpa, Honduras, tel. (504) 22394523; (504) 22394493 - Oficina SPS:
Edificio Goldbrand, 1ra calle, 7 - 8 avenida, S.O. Tel. (504) 25161106
www.lopezrodezno.com
 
 
40

--------------------------------------------------------------------------------

 
[ex10-20.jpg]
 
SCHEDULE I
 
Seller Corporate Documents
 
1.           Public deed number 27 authorized by the Notary René López Rodezno
on May 26, 2011 and registered under number 23 book 678 of the Mercantile
Registry Office of San Pedro Sula, Cortés, Republic of Honduras, which contains
the articles of incorporation and bylaws of RG merger Sub, S.A.
 
2.           Public deed number 43 authorized by the Notary René López Rodezno
on August 10, 2011, which contains the shareholder assembly minute authorizing
the execution of the Purchase Agreement and designating Mr. Virgilio Moncada
Díaz as authorized representative for the execution of said agreement.
 
 
Oficina Principal: Edificio Palmira # 1701, 5to. Piso, Avenida República de
Chile, Tegucigalpa, Honduras, tel. (504) 22394523; (504) 22394493 - Oficina SPS:
Edificio Goldbrand, 1ra calle, 7 - 8 avenida, S.O. Tel. (504) 25161106
www.lopezrodezno.com
 
 
41

--------------------------------------------------------------------------------

 
[ex10-20.jpg]
 
SCHEDULE II
 
Seller Agreements
 
1.           Loan Agreement for US$1,458,339.00 between Banco Atlántida, S.A.
and Rio Garment, S. de R.L. dated July 29, 2009.
 
2.           Loan Agreement for US$1,341,670.00 between Banco Atlántida, S.A.
and Rio Garment, S. de R.L. dated July 29, 2009.
 
3.           Factoring Agreement between Banco Atlántida, S.A. and Rio Garment,
S. de R. L. dated July 26, 2010.
 
4.           Floating pledge agreement on existing inventory of Rio Garment, S.
de R.L. up to US$2 Million plus any sums from interests, fees and expenses
arising from any outstanding loan obligations with Banco Atlántida, S.A. created
to secure any current or future debt obligations with Banco Atlántida, S.A.
dated August 20, 2008.
 
 
Oficina Principal: Edificio Palmira # 1701, 5to. Piso, Avenida República de
Chile, Tegucigalpa, Honduras, tel. (504) 22394523; (504) 22394493 - Oficina SPS:
Edificio Goldbrand, 1ra calle, 7 - 8 avenida, S.O. Tel. (504) 25161106
www.lopezrodezno.com
 
 
42

--------------------------------------------------------------------------------

 

HAMPSHIRE GROUP, LIMITED
Schedule 4.1(b)
 
BORROWERS CAPITAL STOCK
 
Borrower
Capital Stock Authorized
Capital Stock Outstanding
Hampshire Brands, Inc.
 
1,000 shares of Common Stock and 1,000 shares of Preferred Stock authorized
1,000 shares of Common stock outstanding
Hampshire Sub II, Inc.
5,000 shares of Common Stock and 5,000 shares of Preferred Stock authorized
1,000 shares of Common stock outstanding
Scott James, LLC
None
None
Hampshire International, LLC
None
None

 
 
43

--------------------------------------------------------------------------------

 
 
Schedule 4.1(c)
 
DIRECT AND INDIRECT SUBSIDIARIES; INACTIVE SUBSIDIARIES; OWNERSHIP OF
GUARANTORS, INVESTMENTS
 
Subsidiary
Jurisdiction of
Incorporation
Percentage of Capital
Stock Owned
Hampshire Brands, Inc.
    1,000 shares of Common Stock outstanding
 
Delaware
 
100% owned by Hampshire Group, Limited
Hampshire Sub II, Inc.
    1,000 shares of Common Stock outstanding
 
Delaware
 
100% owned by Hampshire Group, Limited
Scott James, LLC
    Membership interests
Delaware
 
100% owned by Hampshire Brands, Inc.
SB Corporation
    1,000 shares of Common Stock outstanding
Delaware
(Inactive)
 
100% owned by Hampshire Group, Limited
Hampshire Sub, Inc.
    5,000 shares of Common Stock outstanding
Delaware
(Inactive)
 
100% owned by Hampshire Group, Limited
Marisa Christina, Incorporated
    7,295,065 shares of Common Stock outstanding
Delaware
(Inactive)
 
100% owned by Hampshire Group, Limited
Marisa Christina Apparel, Inc.
    120 shares of Common Stock outstanding
Delaware
(Inactive)
 
100% owned by Marisa Christina, Inc.
C.M. Marisa Christina HK, Limited
    4,700 shares of Common Stock outstanding
Hong Kong
(Inactive)
 
100% owned by Marisa Christina Apparel, Inc.
Keynote Services, Limited
    1,000 shares of Common Stock outstanding
Hong Kong
 
100% owned by Hampshire Brands, Inc.
Hampshire International, LLC
Delaware
 
100% owned by Hampshire Group, Limited
RG Merger Sub, S.A.
Honduran
 
50% owned by Hampshire Group, Limited
 
50% owned by Hampshire International, LLC



 
Parent
Stockholder Rights Plan
Hampshire Group, Limited
Rights attached to the outstanding common stock as of August 25, 2008, that upon
exercisability can buy one one-thousandth of a Series A Junior Participating
Preferred Stock of the Parent.
Hampshire Group, Limited
Heath L. Golden Equity Award dated May 2, 2011

 
 
44

--------------------------------------------------------------------------------

 
 
Schedule 4.6(a)
 
NAME AND JURISDICTION OF ORGANIZATION
OF LOAN PARTIES



   
Organizational
Identification
Number
Federal
Identification
Number
Entity
Jurisdiction of
Organization
Hampshire Group, Limited
Delaware
0830447
06-0967107
Hampshire Brands, Inc.
Delaware
0839737
06-0961174
Scott James, LLC
Delaware
4820502
27-2612536
Hampshire Sub II, Inc.
Delaware
3172697
13-4123675
SB Corporation
Delaware
4033423
11-3759622
Hampshire Sub, Inc.
Delaware
3916138
42-1673926
Marisa Christina, Incorporated
Delaware
2403025
11-3216809
Marisa Christina Apparel, Inc.
Delaware
0918385
13-3078311
Hampshire International, LLC
Delaware
4985739
45-2685327



 
45

--------------------------------------------------------------------------------

 
 
Schedule 4.6(b)
 
CHIEF EXECUTIVE OFFICE
OF LOAN PARTIES



 
                   Chief Executive Office
            Entity
Hampshire Group, Limited
114 W. 41st Street, New York, New York, 10036
Hampshire Brands, Inc.
114 W. 41st Street, New York, New York, 10036
Scott James, LLC
114 W. 41st Street, New York, New York, 10036
Hampshire Sub II, Inc.
114 W. 41st Street, New York, New York, 10036
SB Corporation
114 W. 41st Street, New York, New York, 10036
Hampshire Sub, Inc.
114 W. 41st Street, New York, New York, 10036
Marisa Christina, Incorporated
114 W. 41st Street, New York, New York, 10036
Marisa Christina Apparel, Inc.
114 W. 41st Street, New York, New York, 10036
Hampshire International, LLC
114 W. 41st Street, New York, New York, 10036



 
46

--------------------------------------------------------------------------------

 
 
Schedule 4.6(c)
 
EACH LOAN PARTY AND SUBSIDIARY IDENTIFICATION NUMBER
 
 
See Schedule 4.6(a).
 
 
47

--------------------------------------------------------------------------------

 
 
Schedule 4.13
 
INTELLECTUAL PROPERTY
 
Trademarks - see attached Schedule 4.13
 
 
48

--------------------------------------------------------------------------------

 
 
Schedule 4.13
(Trademarks)
 
COUNTRY
REFERENCE#
FILED
APPL#
REGDT
REG#
STATUS
CLASSES
                AMERICAN PORTRAIT              
UNITED STATES
022673US
2/20/1990
74/030,731
9/8/1992
1,714,681
REGISTERED
25                 BABE & CO. and Design              
CHINA
T06803CN00 6/6/2006 5400150 10/14/2009 5400150 REGISTERED 25                 ECO
24.7              
EL SALVADOR
T05328SV00
6/26/2008
20080111203
2/2/2009
217 Book 123
REGISTERED
25
UNITED STATES
T05328US01
6/23/2008
77/505,498
12/15/2009
3,726,275
REGISTERED
25                 GENERATIONS WITHOUT BOUNDARIES              
CHINA
T02993CN00
6/6/2006
5400403
12/7/2009
5400403
REGISTERED
25                 HAMPSHIRE              
UNITED STATES
T10865US00
10/7/2010
85/147,408
    ALLOWED 25                 K (Logo)              
UNITED STATES
T10649US00
7/21/2010
85/089,272
    ALLOWED 25,18,35                 LANDSCAPE              
UNITED STATES
T06321US01
9/27/2005
78/721,137
9/19/2006
3,145,120
REGISTERED
25                 MARISA CHRISTINA              
JAPAN
T06820JP00
7/21/1978
53978/1978
9/26/1984
1712451
REGISTERED
25                 NICK DANGER              
EUROPEAN UNION
024547EU
4/6/2005
004376034
3/22/2006
004376034
REGISTERED
25,35
HONG KONG
T03008HK00
7/13/2006
300679645
7/13/2006
300679645
REGISTERED
25
JAPAN
024577JP
3/29/2005
2005-027305
9/16/2005
04895550
REGISTERED
25
SOUTH KOREA
024588KR
4/4/2005
40-2005-14683
1/13/2006
646977
REGISTERED
25
UNITED STATES
023157US
9/3/2004
78/478,404
2/21/2006
3,061,258
REGISTERED
25
UNITED STATES
T03008US02
11/3/2005
78/746,002
10/23/2007
3,320,607
REGISTERED
25                 NICK DANGER (IN ENGLISH)              
CHINA
024856CN
5/16/2005
4658210
3/28/2009
4658210
REGISTERED
25
                NICK DANGER in Chinese Characters              
CHINA
024576CN
6/6/2005
4700392
1/21/2009
4700392
REGISTERED
25                 NICK DANGER'S GARAGE              
CHINA
T03011CN00
6/6/2006
5400398
12/7/2009
5400398
REGISTERED
25
HONG KONG
T03011HK00
7/13/2006
300679654
7/13/2006
300679654
REGISTERED
25
UNITED STATES
023086US
8/9/2004
78/463,999
5/16/2006
3,094,201
REGISTERED
35

 
 
49

--------------------------------------------------------------------------------

 
 
COUNTRY
REFERENCE#
FILED
APPL#
REGDT
REG#
STATUS
CLASSES
                PARACHUTE and Design              
CHINA
T06805CN00
6/6/2006
5400396
   
PENDING
25
HONG KONG
T06805HK00
7/13/2006
300679663
7/13/2006
300679663
REGISTERED
25                 PARACHUTE and Design (design only)              
UNITED STATES
T06633US00
12/23/2005
78/780,066
10/30/2007
3,327,026
REGISTERED
25                 PLANET & COMPANY              
UNITED STATES
022621US
10/19/1995
75/007,887
12/9/1997
2,120,319
REGISTERED
25                 SCOTT JAMES              
CANADA
T10622CA00
5/27/2011
1,529,608
    PENDING n/a
EUROPEAN UNION
T10622EU00
6/29/2011
010084754
    PENDING
18,25,35
JAPAN
T10622JP00
5/19/2011
2011-34319
    PENDING
25,35
MEXICO
T10622MX00
6/10/2011
118572
    PENDING 25
MEXICO
T10622MX01
6/10/2011
1185575
   
PENDING
35
UNITED STATES
T10622US00
6/10/2010
85/059,365
3/29/2011
3,939,197
REGISTERED
25,35,18
UNITED STATES
T10622US01
6/10/2010
85/059,369
    ALLOWED 25,18                 SPRING & MERCER              
CHINA
T03018CN00
6/6/2006
5400397
10/7/2009
5400397
REGISTERED
25
HONG KONG
T03018HK00
7/13/2006
300679762
11/13/2006
300679762
REGISTERED
25
VIETNAM
T03018VN00
6/23/2006
4-2006-09834
6/23/2006
113752
REGISTERED
25
                SPRING + MERCER              
CANADA
T03018CA00
10/14/2009
1,455,366
    ALLOWED N/A
UNITED STATES
T03018US02
6/18/2002
78/136,488
8/1/2006
3,124,175
REGISTERED
25

 
 
50

--------------------------------------------------------------------------------

 


Schedule 4.15
 
BORROWER AND GUARANTOR
DEPOSIT AND SECURITIES ACCOUNTS




Account Number:
Account Owner:
Bank Name:
Account Description:
[**]
Hampshire Group, Limited
Wells Fargo
Money Market
(Dominion-Restricted)
[**]
Hampshire Group, Limited
Wells Fargo
Master Concentration
[**]
Hampshire Sub II, Inc1.
Wells Fargo
Lockbox & Wires (in/out)
[**]
Hampshire Brands, Inc.2
Wells Fargo
Lockbox & Wires (in/out)
[**]
Hampshire Brands
Wells Fargo
Lockbox & Wires (in/out)
[**]
Scott James, LLC
Wells Fargo
Lockbox & Wires (in/out)
[**]
Hampshire International, LLC
Wells Fargo
Lockbox & Wires (in/out)
[**]
Hampshire Group, Limited
Wells Fargo
Controlled Disbursements
[**]
Hampshire Group, Limited
Wells Fargo
Rio Article 350
[**]
Hampshire Group, Limited
JPMorgan Chase
Security Deposit of Subtenant
[**]
Hampshire Brands, Inc.
Wachovia
Flexible Spending Account
[**]
Hampshire Brands, Inc.
Wachovia
Payroll Account
[**]
Hampshire Group, Limited
HSBC
Checking Account (LC Collateral)



 
 

--------------------------------------------------------------------------------

1 Account name change in process.
 
2Account name change in process.
 
 
51

--------------------------------------------------------------------------------

 
 
Schedule 4.19
 
INDEBTEDNESS
 
Loan Party
Debtor
Description
Principal Amount
 
Hampshire Brands, Inc.
 
IBM Credit LLC
 
Capital lease
 
$87,000
 
RG Merger Sub S.A.
 
Aeropostale
 
Note Payable
 
$1,000,0003
 
RG Merger Sub S.A.
 
Banco Atlantida
 
Factoring Agreement
 
$3,783,586.844


 
 

--------------------------------------------------------------------------------

3 Original principal amount.
 
4 As of August 10, 2011.
 
 
52

--------------------------------------------------------------------------------

 
 
Schedule P-2(b)
 
LIENS
 
Secured Party
Lien Description
Aeropostale
Lien on (i) inventory of RG Merger Sub, S.A. held from time to time at Deep
South Holding, Co / CSI Ink, 2216 Highway 311, Madison, NC 27025; (ii) all
Accounts owed by Aeropostale to RG Merger Sub, S.A. pursuant to the Master
Sourcing Agreement dated April 1, 2007 with Aeropostale, Inc., Aeropostale West,
Inc. and RG Merger Sub, S.A. (as successor to Rio Garment S. de R.L.), as
amended, restated, renewed or otherwise modified; and (iii) that certain raw
materials purchase agreement between RG Merger Sub, S.A., Buxtradefina and Zagis
USA, dated as of June 9, 2011.
Banco Atlantida, S.A.
A first-priority lien on the inventory of RG Merger Sub, S.A. for $2,000,000,
plus interest, fees and expenses arising under advances made by Banco Atlantida
S.A. (“B.A.”) pursuant to that certain Contrato de Factoraje dated July 26,
2010, by and between B.A. and Rio Merger Sub, S.A. (as successor to Rio Garments
S. de R.L.).

 
 
53

 